Citation Nr: 1420911	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  06-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's son




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1942 to December 1945.  The Veteran died in January 2005.  The appellant is the Veteran's surviving spouse. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) and September 2010 and November 2011 Board remands.

In June 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

In an April 2012 decision, the Board upheld the denial of the claim for entitlement to service connection for cause of the Veteran's death.  Subsequently, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v Secretary of Veterans Affairs, 725 F. 3d 1313 (Fed Cir 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the June 2010 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the appellant requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request.  The Board further notes that no additional evidence has been obtained since the April 2012 decision was vacated.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2013). 38 U.S.C.A. § 7107(a)(2)  (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005. The death certificate lists the immediate cause of death as medullary carcinoma of the thyroid with metastasis. No other significant conditions contributing to death but not resulting in the underlying cause were noted.

2.  At the time of the Veteran's death he was service-connected for a gastrointestinal disorder.

3.  A service-connected condition is not shown to have caused, to be etiologically related to, or to have substantially or materially contributed to the Veteran's death. 


CONCLUSION OF LAW

A service-connected disability is not shown to have caused or contributed materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110 , 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). For a claim of service connection for cause of death, notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  Although a September 2010 letter was not sent prior to initial adjudication, there is no prejudice to the appellant in proceeding to adjudication of this claim.  This is because the letter provided the required notice and was followed by a readjudication of the claim in a February 2012 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the appellant was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the appellant has also been satisfied. 38 U.S.C.A. § 5103A(a)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  The RO was unsuccessful in obtaining records from the Los Angeles, California, VA Medical Center (VAMC) dated from 1965 to 1998.  But the RO followed all required procedures, including requesting the records from the Los Angeles VAMC, receiving a negative response, issuing a letter to the appellant notifying her of the unavailability of the records, and making a formal finding of unavailability of the treatment records.  Additionally, in a December 2005 statement of the case, the RO notified the appellant that Brecksville and Huntington VAMCs had provided negative responses for the records requests.  Records from the Chillicothe and Tampa VAMCs are associated with the claims file. 

Additionally, VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) (West 2002); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  VA must make reasonable efforts to provide a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim. Wood v. Peake, 520 F.3d 1344, 1348 (Fed. Cir. 2008) (citation omitted).  VA obtained a medical opinion with respect to the cause of death claim. 38 U.S.C.A. § 5103A(a) ; 38 C.F.R. § 3.159(c)(4).  Etiological opinions were obtained in September 2010, August 2011, and December 2011.  Cumulatively, the opinions are adequate because a medical opinion that was non-equivocal, provided upon a review of the relevant information, supported by rationale, and addressing the issue of cause of death on a principal and contributory basis was obtained. 

Additionally, in June 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2013 hearing, testimony was elicited by the appellant's representative and the Veterans Law Judge regarding the Veteran's gastrointestinal symptomatology.  Testimony was also elicited regarding the appellant's contentions regarding the disorder being the cause of death, either on a principal or contributory basis.  The appellant's representative moved the argument to tie the Veteran's death both directly to his combat service, and to his subsequent gastrointestinal problems including the service connected residuals of gastrectomy.  The undersigned Veterans Law Judge identified the issue on appeal, and clarified what further evidence was needed to support the appeal by pointing out that the death certificate only reflected cancer of the thyroid, and questioned the appellant whether she believed that the service connected gastrectomy residuals ultimately caused the Veteran's fatal cancer or otherwise progressed into cancer.  The appellant forwarded her contentions that she believed the Veteran had cancer in multiple areas besides the thyroid, including the gastrointestinal region but that the Veteran was too weak to withstand further biopsies.  After receiving testimony about the matter, the undersigned Veterans Law Judge also advised that further development might be warranted specifically to obtain a medical opinion clarifying the causation of the Veteran's fatal cancer, if review of the claims file did not disclose satisfactory evidence as to such causation.  Such opinion was later obtained in December 2011 and has been associated with the claims file.  Neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate this claim and the appellant and representative have demonstrated tactual knowledge of the elements necessary to substantiate this claim for benefits. 

This appeal was remanded by the Board in September 2010 and November 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The 2010 remand requested that the RO provide notice to the appellant and obtain an etiological opinion from a physician with the requisite expertise.  This development was completed via a September 2010 letter sent to the appellant and a September 2010 opinion by a nurse practitioner and an August 2011 addendum opinion provided by a gastroenterologist.  The 2011 remand requested that the RO attempt to obtain certain VA medical records and obtain an additional medical opinion. This development was completed because the RO obtained a fully adequate opinion in December 2011.  Additionally, VA obtained part of the VAMC records and, as noted above, complied with the duty to assist in attempting to obtain the other records.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the remand, because such determination more than substantially complied with the Board's remand order).

The appellant alleges that the Veteran's cause of death, medullary carcinoma of thyroid with metastasis, is related to his service-connected residuals of gastrectomy.  At the June 2010 hearing she asserted that his cancer showed up in other areas of his body, to include his digestive system, and that the VA physicians had not determined where the cancer originated, and that they only biopsied the thyroid because he was too weak to biopsy other areas.  She has stated that the Veteran's service-connected gastrointestinal disorder progressed and may have led to his cancer. 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) . 

The Veteran's cause of death was listed on the death certificate as medullary carcinoma of the thyroid with metastasis.  No other contributing conditions were listed.  At the time of his death, the Veteran was service-connected for residuals of a gastrectomy. 

VA examinations dated in 1955, 1956, 1957, 1963, 1964, 1968, 1987, and 1989 indicate that the Veteran's residuals of his service-connected gastrointestinal disorder included dumping syndrome, duodenal ulcers with obstruction, hiatal hernia, gastrectomy, vagotomy, and repair of the esophageal hernia. VA medical records dated in November 2004 indicate that a suspicious mass was found in the rectum.  A consult to the gastrointestinal section for definitive evaluation was ordered.  Another November 2004 record noted a differential diagnosis of rectal cancer and liver/bone mets.  A computed tomography (CT) of the abdomen and pelvis revealed evidence of metastatic disease.  It was later noted that the CT showed probable annular upper rectal lesion with possible metastatic disease to liver. December 2004 VA records noted metastatic disease on CT scan with unknown primary.  A January 2005 VA record noted metastatic cancer of unknown origin with lesions of the liver, lungs, bone, and spine.  After a thyroid biopsy was conducted, radiation requested additional biopsies to assist in diagnosis. The Veteran and his family deferred any additional biopsies and requested hospice care. 

In a May 2006 statement, a private doctor of osteopathic medicine, Dr. PB, stated that he had looked at the MRIs that the appellant sent in.  Dr. PB stated that the reading of the MRIs should be done by a radiologist, although he had looked at them and did not see any obvious cancer.  Dr. PB noted that that there are other reasons besides cancer that the stomach is sometimes removed or partially removed, for example, bleeding ulcers.  In a June 2006 statement, Dr. PB stated that he had reviewed the radiologist report and it appeared that the Veteran had cancer that spread to several organs including the liver and right kidney. There were also 2 small aneurysms, but they were not significant. 

In a January 2007 statement, the director of the funeral home noted that he had observed the work of the autopsy technician as he retrieved tissue and organ samples from the Veteran's remains.  The director stated that the technician showed him several examples of cancerous growths and that he had taken samples of those growths. 

A September 2010 VA opinion was obtained from a nurse practitioner.  The examiner reviewed the claims file, including the Veteran's medical history.  The examiner noted that there was a 1963 gastrectomy related to peptic ulcer disease, and that the Veteran continued to have episodes of sweating after the procedure, which he was told could be a side effect of the procedure.  The labwork through the years did not reflect a malabsorption problem.  The examiner noted that in November 2004, the Veteran had a mildly increased size of prostrate. A CT scan showed probable rectal mass with metastatic type lesions in the liver, posterior to the kidney.  The examiner also noted that December 2004 VA records, including a CT scan, noted the Veteran had metastatic disease to the liver, lungs, bones, and spine.  The examiner then opined that the residuals of a gastrectomy less likely than not caused or contributed substantially or materially to the Veteran's death. 

An August 2011 VA addendum opinion was obtained.  A gastroenterologist reviewed the September 2010 opinion and the claims file.  The examiner noted that there was a history of a partial gastrectomy for gastric ulcer in 1963, associated with dumping syndrome.  In December 2004, metastatic cancer was diagnosed, with a final path consistent with a metastatic medullary thyroid cancer.  The examiner noted that partial gastrectomy does seem to be associated with an increased risk for gastric cancer, but the examiner did not know of any connection to thyroid cancer. The examiner was of the opinion that the gastrectomy was in no way related to the Veteran's cause of death. 

A December 2011 VA opinion was obtained upon a review of the claims file.  The examiner opined that it was less likely than not that the service-connected gastrointestinal disorder was the principal cause of death or that it contributed substantially or materially to the Veteran's medullary carcinoma of the thyroid with metastasis.  The gastrointestinal disorder was asymptomatic for years without signs of the initial ulcerative disease or secondary effects of the treatment to include malnutrition or malabsorption.  Considering the Veteran's thyroid cancer with extensive metastasis, meaning that there is altered involvement of organ systems and their function to include the involvement of the thyroid, lungs, liver, bones, and lymph systems, the vital functions of these systems fail and lead to expiration. 

The Board finds that the evidence of record does not support a finding of service connection for the cause of the Veteran's death.  First, the appellant has argued that the gastrointestinal disorder progressed and caused the Veteran's cancer or that he had a gastrointestinal cancer that caused his death.  The Board does not find that testimony competent, because this particular issue requires particularized medical knowledge of the progression of a gastrointestinal disorder, the origin of cancer, and the interplay between the two.  See Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992) (providing that "[w]hen the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge, then the opinions of witnesses skilled in that particular science, art, or trade to which the question relates are admissible in evidence.") (quoting Frye v. United States, 293 F. 1013, 1014 (1923)).  Additionally, the appellant has not asserted, and the evidence does not show, any that she has any relevant medical expertise or knowledge. Accordingly, the Board does not assign any weight or probative value to these statements. 

Second, the remaining evidence of record demonstrates that the Veteran's gastrointestinal disorder is not the principal or contributory cause of death. A competent, credible, and probative medical opinion is provided by a qualified practitioner, is based upon review of the relevant information, is unequivocal, provides a supporting rationale, and addresses all relevant theories of entitlement. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  -04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering the opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the claim that merely suggests a possibility that the disorder might have been caused by service radiation exposure is insufficient to establish service connection). 

Each of the medical opinions was provided by a medical practitioner and is thus competent.  See Cox v. Nicholson, 20 Vet. App. 563, 569   (2007) (noting that any person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions may provide competent medical evidence).  The September 2010 opinion was based upon a review of the records and is unequivocal, but did not provide supporting rationale.  The August 2011 opinion was also based upon a review of the records and provided rationale, but did not clearly address primary and contributory causation.  Accordingly, the Board does not accord these opinions significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 302  -04; Stefl, 21 Vet. App. at 123-24; Stegman, 3 Vet. App. at 230 . The December 2011 VA examiner determined that it was less likely than not that the service-connected gastrointestinal disorder was the principal cause of death or that it contributed substantially or materially to the Veteran's medullary carcinoma of the thyroid with metastasis.  The examiner noted that although there was a disorder, it was asymptomatic for years, and when symptomatic, there were no signs of the initial ulcerative disease or secondary effects to include malnutrition or malabsorption.  The examiner also noted that the metastasis of the cancer, led to system failure and death. This opinion was based upon a review of the relevant medical records, provided a full rationale, addressed all theories of entitlement, and is unequivocal.  The Board accords significant weight to this opinion. Gabrielson, 7 Vet. App. at 40.  Accordingly, as the competent and most persuasive evidence of record indicates that the Veteran's service-connected gastrointestinal disorder is not the cause of his death, this claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER


Service connection for the cause of the Veteran's death is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


